Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Zilai et al. (US20110036381). Zilai et al. fails to teach/disclose all of the limitations of independent claims 1, 4, 9-16, 19 and 21, including the following limitations of claim 1: “at least one encoder wired to an isolation barrier for providing positional feedback control for the tank cleaning nozzle for operation in hazardous environments”; claim 4: “hydraulic power unit, and manifold with flow modulating electro-hydraulic valves to control hydraulically actuated motors for operating the system in hazardous and explosive environments”; claim 9: “ an inspection system that includes a camera housed in a protective case behind protective glass”; claim 10: “a distance measurement system comprising a laser sensor mounted on the nozzle assembly”; claim 11: “encoder transmitting data over fiber optic cables for operation in hazardous environments”; claim 12: “a plurality of crash detection whisker style limit switches mounted radially around the tank cleaning nozzle”; claim 13: “software that analyzes point cloud data to recognize standard geometry and then populate missing data to yield a complete feature profile”; claim 14: “a 3D sensor that scans the area such that the software renders point cloud data into 3D CAD models”; claim 15: “a homing sensor using fiber optics for use in hazardous environments”; claim 16: “a shear pin on a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711